Lewis, J.
1. Alleged error in refusing to admit evidence can not be considered,, when it does not appear what the rejected evidence was.
2. The charge relating to the grades of homicide in this case was neither erroneous nor calculated to exclude from consideration the question whether or not the corpus delicti had been proved.
3. When a jury request further instructions, it will be presumed, unless the contrary affirmatively appears, that the judge in recharging covered the inquiries submitted by them, and it is not necessary in so doing for him to repeat what he has already charged as to other matters.
4. It does not, in the present case, appear that the judge failed to cover all the points submitted by the jury in asking for a recharge.
5. Exceptions to a charge must point out the portion or portions thereof to which, they relate.
6. The corpus delicti in this case was sufficiently proved; the evidence warranted the conviction of the plaintiff in error; and the newly discovered evidence *229was either merely cumulative or impeaching in character. There was no error in denying a new trial, and no new question of law is presented.
Argued November 19,
Decided November 27, 1900.
Indictment for murder. Before Judge Hart. Laurens superior court. September 17, 1900.
Howard & Armistead and John R. Cooper, for plaintiff in error.
J. M. Terrell, attorney-general, and H. G. Lewis, solicitor-general, contra.

Judgment affirmed.


All the Justices concurring.